Citation Nr: 0018004	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to October 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the RO which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In February 1992, the RO denied the veteran's claim of 
service connection for a nervous condition.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for an acquired 
psychiatric disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  

4.  The veteran's claim of service connection for an acquired 
psychiatric disorder is plausible and capable of 
substantiation.  

5.  The veteran's currently demonstrated schizophrenia, 
paranoid type, is shown as likely as not to have had its 
clinical onset during his period of military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  A well-grounded claim of service connection for an 
acquired psychiatric disorder has been presented.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

3.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by paranoid schizophrenia 
is due to disease which was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Most recently, in February 1992, the RO denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder and provided the veteran with notification of that 
decision and his appellate rights.  In the absence of a 
timely filed appeal, that decision became final.  

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the February 1992 
rating decision included the veteran's service medical 
records, service personnel records, copies of VA outpatient 
treatment records, hearing testimony, private medical 
evidence, several lay statements and statements from the 
veteran, and a copy of an independent medical expert opinion 
dated in March 1990.  

The evidence received since the RO's February 1992 rating 
decision includes additional statements and hearing testimony 
from the veteran, copies of VA outpatient treatment and 
hospitalization reports, and substantial additional private 
medical evidence.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  


II.  Determination of Service Connection

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran's service medical records are negative for 
complaints or findings relative to a psychiatric condition; 
however, a careful review of his service personnel records 
shows that, on or about September 1, 1974, there was a 
complete turnabout in the veteran's attitude towards the 
military and the performance of his duties.  Specifically, he 
began to convey a belligerent attitude toward his supervisors 
and the level of his personal hygiene generally deteriorated.  
As a result, he was expeditiously discharged from the 
service, effective on October 8, 1974.  

A careful review of outpatient treatment reports obtained in 
support of the veteran's claim shows that the veteran was 
treated for a psychiatric condition within 2 days after he 
was discharged from service.  In a report dated on October 
10, 1974, it was opined that the veteran was suffering from 
"some form of mental disorder that should have been 
diagnosed prior to his discharge."  At that time, he was 
diagnosed as suffering from severe depression.  

A subsequent treatment report dated on November 25, 1974, 
noted that the veteran was "suffering from very severe 
depression due to his stay in the military and the 
degradation he had to endure."  An evaluation completed in 
December 1974 found the veteran to be suffering from manic-
depression with a personality disorder and possible paranoid 
schizophrenia.  At a follow up examination performed in 
January 1975, the veteran was described as being very 
irritable, anxious and paranoid.  Psychological testing 
resulted in the following diagnoses:  manic depression; 
personality disorder; and, paranoid schizophrenia.  The 
examiner further opined that the veteran's psychiatric 
condition was of service origin.  

A review of other post-service medical evidence submitted in 
support of the veteran's claim includes reference to a wide 
variety of psychiatric diagnoses, including such conditions 
as dysthymic disorder, generalized anxiety disorder and 
adjustment disorder.  As result of the conflicting evidence 
of record, the Board sought an opinion from an independent 
medical expert in an attempt to reconcile the multitude of 
diagnoses.  This opinion was rendered in correspondence dated 
in March 1990.  

Following a review of the veteran's records, the expert 
concluded that there was minimal or no support in the records 
for the following diagnoses:  chronic anxiety; atypical 
dysthymia; atypical dissociative disorder; recurrent major 
depression; schizoid personality; schizophrenia; adjustment 
disorder with depression; or manic depressive disorder.  The 
expert further noted that in most cases where one of the 
above diagnoses was rendered, conclusions about the 
applicable diagnosis were drawn after only one visit with 
inadequate data to substantiate such a conclusion.  He 
further stated that, in his opinion, a review of the record 
as a whole justified a diagnosis of personality disorder of 
the borderline type and explained that many times, people 
suffering from a borderline personality disorder were 
mistakenly diagnosed as having other psychiatric conditions.  

As noted hereinabove, the veteran has submitted substantial 
additional private medical evidence in support of his claim 
following the February 1992 rating decision.  Of particular 
significance is a statement from the veteran's private 
treating counselor, a Licensed Clinical Psychologist, dated 
in February 2000.  At that time, the doctor affirmed his 
opinion that the veteran's skin condition exacerbated his 
psychiatric problems; however, he also concluded that the 
veteran's psychiatric disorder, diagnosed as schizophrenia, 
paranoid type, was directly related to his military service.  
Specifically, it was his opinion, following a review of the 
veteran's service records documenting the circumstances of 
his discharge, that the previous diagnoses of such conditions 
as depressive disorders and personality disorders were 
apparently misdiagnoses.  He emphasized that the veteran's 
service personnel records indicated that his initial 
adjustment to the military was successful, but that 
subsequent reports reflected a significant deterioration.  

According to the Doctor, based on the veteran's current 
symptoms, it seemed reasonable to infer that his 
maladjustment in service was due to the insidious onset of 
schizophrenia.  He explained that a majority of people who 
had schizophrenic disorders went through a prodromal phase in 
which there was a slow and gradual development of signs and 
symptoms of the disorder typically involving behaviors that 
reflected social withdrawal, a loss of interest in work, 
deterioration of hygiene and grooming, and outbursts of 
anger.  He noted that these were, in fact, behaviors observed 
by the veteran's superiors during his military service and 
that they were consistent with the symptoms now evident in 
his mental disorder.  He ultimately concluded that it was his 
"strong opinion" that the veteran's schizophrenic condition 
began during his period of military service.  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence" is at least balanced by 
the "positive evidence" that the veteran's current 
psychiatric disability manifested by schizophrenia, paranoid 
type, is the result of a disease process which began during 
his period of active service.  The Board finds particularly 
persuasive the opinion of the veteran's treating clinical 
psychologist who carefully reasoned that the veteran's 
psychiatric disorder was related to service after a review of 
his service personnel records and the circumstances of his 
departure.  

The Board also finds the fact that the veteran sought 
treatment for his psychiatric condition just two days after 
he was discharged from service lends credibility to his 
assertions, given that he was not pursuing a claim of service 
connection at the time.  As such, the Board considers the 
medical evidence of record to be in relative equipoise and 
concludes, by extending the benefit of the doubt to the 
veteran, that the grant of service connection for an acquired 
psychiatric disorder manifested by schizophrenia, paranoid 
type is warranted.  



ORDER

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has been 
submitted, the appeal to this extent is allowed.  

As a well-grounded claim of service connection for an 
acquired psychiatric disorder has been submitted, the appeal 
to this extent is allowed.  

Service connection for an acquired psychiatric disorder 
manifested by schizophrenia, paranoid type, is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

